Case 2:18-cv-09491-FMO-AS Document 9 Filed 12/04/18 Page 1 of 8 Page ID #:19



     SAMUEL R. MAIZEL (Bar No. 189301)
 1 samuel.maizel@dentons.com
     TANIA M. MOYRON (Bar No. 235736)
 2 tania.moyron@dentons.com
     AHMED ("ANDY") R. JINNAH (Bar No. 297907)
 3 andy.jinnah@dentons.com
     DENTONS US LLP
 4 601 South Figueroa Street, Suite 2500
     Los Angeles, California. 90017-5704
 5 Telephone: (213) 623-9300
     Facsimile: (213) 623-9224
 6
     ANDREW T. SOLOMON (pro hac vice admission pending)
 7 asolomon@solomoncramer.com
     SOLOMON & CRAMER LLP
 8 1441 Broadway, Suite 6026
     New York, New York 10018
 9 Telephone: (212) 884-9102
     Facsimile: (516) 368-3896
10
11 Attorneys for Plaintiff Matthew Pliskin,
     as Trustee of the ICPW Nevada Trust
12
                                 UNITED STATES DISTRICT COURT
13                              CENTRAL DISTRICT OF CALIFORNIA

14
     MATTHEW PLISKIN, AS TRUSTEE OF THE              Case. No.: 2:18-cv-09491-FMO(ASx)
15 ICPW NEVADA TRUST
16                 Plaintiff,                        PROOF OF SERVICE OF
                                                     SUMMONS IN A CIVIL ACTION,
17          -against-                                COMPLAINT, CIVIL COVER
                                                     SHEET, CERTIFICATION AND
18 ROBERT GOLDSTEIN and DRG STRATEGIC,               NOTICE OF INTERESTED
     LLC d/b/a/ MERIDIAN GLOBAL,                     PARTIES, AND ORDER
19                                                   RETURNING CASE FOR
                   Defendants.                       REASSIGNMENT
20
21
22
23
24
25
26
27
28
    Case 2:18-cv-09491-FMO-AS Document 9 Filed 12/04/18 Page 2 of 8 Page ID #:20




                       UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                      MA I I HEW PLISTUN, AS TRUSTEE OF
                      THE ICPW NEVADA TRUST,

                                     Plaintiff,                         Civil Action No. 2: l 8-cv-09491 CHM (ASx)

                              -against-                                 AFFIDAVIT OF SERVICE

                      ROBERT GOLDSTEIN, et al.,

                                     Defendant.
                                                                  -X
                      STATE OF TEXAS   )
                                S.S.:
                      COUNTY OF DALLAS )


                                     AMANDA HEAVER, being duly sworn, deposes and says that she is over the

                      age of eighteen years, is an agent of the attorney service, ,D.L.S. • INC., and is not a party to this

                      action.

                                     That on the 26th day of November, 2018, at approximately 12:45 pm, deponent

                      served a true copy of the SUMMONS IN A CIVIL ACTION, COMPLAINT, CIVIL

                      COVER SHEET, CERTIFICATION AND NOTICE OF INTERESTED PARTIES, AND

                      ORDER RETURNING CASE FOR REASSIGNMENT upon DRG STRATEGIC, LLC

                      d/b/a MERIDIAN GLOBAL at 5656 N. Central Expressway, #404, Dallas, TX 75206, by

                      personally delivering and leaving the same with ERICA PRESTON, Building Staff/Front

                      Desk.

                                    This location is a secured high rise condominium. At the time of service, the front

                      desk staff refused to call up to Suite 404 or contact the residents. They refused to offer any

                      assistance. At that point, deponent left the foregoing papers with Erica Preston, Building

                      Staff/Front Desk. Deponent was able to later confirm through Texas property records that the

                      property is owned by Robert Goldstein and Deborah Williams (listed registered agent.for DRG
D,L.S., inc.
401 Broadway
Ste. 510              Strategic),
New York, NY 10013
212.925,1210
www.d4national.coni
    Case 2:18-cv-09491-FMO-AS Document 9 Filed 12/04/18 Page 3 of 8 Page ID #:21




                                            ERICA PRESTON is a black female, approximately 28 years of age, stands
                          approximately S feet 8 inches tall, and weighs approximately 300 pounds with black hair.




                           MA       Pc- A i'AVER


                          Sworn to before me this
                          3G 41) day of November, 2018




                          NOTARY PUBLIC



                                            WHI7NIE RENEE FRENCH
                                            My Notary ID It 130402037
                                     ;,./    expires January 11.2020
                                ... •..
                             •r%i•ii
                            •Lwi




DA.S.. Inc.
403 Oroadway
Ste. 510
New York, NY 1001.3   I
212-9254120
wvw.dlsnatIona
     Case 2:18-cv-09491-FMO-AS Document 9 Filed 12/04/18 Page 4 of 8 Page ID #:22




                       UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                                                     X
                       MATTHEW PLISKIN, AS TRUSTEE OF
                       THE ICPW NEVADA TRUST,

                                     Plaintiff,                          Civil Action No. 2:18-cv-09491 CBM (ASx)

                             -against-                                   AFFIDAVIT OF SERVICE

                       ROBERT GOLDSTEIN, et al.,

                                     Defendant.

                       STATE OF TEXAS   )
                                 S.S.:
                       COUNTY OF DALLAS )


                                   • AMANDA DEAVER, being duly sworn, deposes and says that she is over the

                       age of eighteen. years, is an agent of the attorney service,   DLS,          is not a party to this
                       action.

                                     That on the 26'h day of NoVember, 2018, at approximately the time of 12:45 pm,

                       deponent served a true copy of the SUMMONS IN A CIVIL ACTION, COMPLAINT,

                       CIVIL COVER SHEET, CERTIFICATION AND NOTICE OF INTERESTED

                       PARTIES, AND ORDER RETURNING CASE FOR REASSIGNMENT upon ROBERT

                       GOLDSTEIN at 5656 N. Central Expressway, #404, Dallas, TX 75206, by personally

                       delivering and leaving the same with ERICA PRESTON, Building Staff/Front Desk, a person

                       of suitable age and discretion at that address,
                                     This location is a secured high rise condominium, At the time of service, the front

                       desk staff refused to call up to Suite 404 or contact the residents. They refused to offer any

                       assistance. At that point, deponent left the foregoing papers with Erica Preston, Building

                       Staff/Front Desk. Deponent    was   able to later confirm through Texas property records that the

 0.1,5,, Inc,          property is owned by Robert Goldstein.
401 Broadway
Ste. 510
New York, NY 10013
212.925.1220
www.dIsnatiunal.corn
   Case 2:18-cv-09491-FMO-AS Document 9 Filed 12/04/18 Page 5 of 8 Page ID #:23



                                          •- •       •                       —        —


                                                 BLS
                                     ERICA PRESTON is a black female, approximately 28 years of age, stands

                      approximately 5 feet 8 inches tall, and weighs approximately 300 pounds with black hair.




                                       AVER

                      Sworn to before me this
                      7..,45 -+L day of November, 2018



                          2,exPiz-r-;.- * 44 d)--
                      NOTARY PUBLIC



                              ....... .:.)NHITNIE RENEE FREN61•
                                    .., My Notary ID ft 13042037
                                     . expires January 11, 2020




OAS., Inc.
401 Oroadtvay
Ste. 510
New York, NY 10013
232.925.1220
www.disnational.com
               Case 2:18-cv-09491-FMO-AS Document 9 Filed 12/04/18 Page 6 of 8 Page ID #:24




                       UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                                                     X
                       MATTHEW PLISKIN, AS TRUSTEE OF
                       THE ICPW NEVADA TRUST,

                                     Plaintiff,                             Civil Action No. 2:18-cv-09491 CBM (ASx)

                             -against-                                      AFFIDAVIT OF MAILING

                      ROBERT GOLDSTEIN, et al.,

                                     Defendant.
                                                                  X
                      STATE OF NEW YORK  )
                                S.S.
                      COUNTY OF NEW YORK )


                                     SHIRLEY CHIN, being duly sworn, deposes and says that she is over the age of

                      eighteen years, is employed by the attorney service, DLS, INC., and is not a party to this action.

                                    That on the 27th day of November, 2018, deponent served a true copy of the SUMMONS

                      IN A CIVIL ACTION, COMPLAINT, CIVIL COVER SHEET, CERTIFICATION AND

                      NOTICE      OF     INTERESTED         PARTIES,         AND      ORDER    RETURNING         CASE      FOR

                      REASSIGNMENT upon ROBERT GOLDSTEIN by first class mail, by enclosing a true copy thereof

                      in a securely sealed and postpaid wrapper with the words "PERSONAL AND CONFIDENTIAL"

                      written on the same envelope, and not indicating on the outside that it is from an attorney or concerns

                      an action against the person to be served, and depositing the same into an official depository maintained

                      by the Government of the United States, City and State of New York, addressed as follows:

                      Robert Goldstein
                      5656 N. Central Expressway
                      #404
                      Dallas, TX 75206




                                 CHEN
D.L.S., Inc.
401 Broadway          Sworn to. before me, this
Ste. 510              27th day of       ber, 2018           JONATHAN RIPPS
New York, NY 10013                                    Notary Public-State of New York •
212-925-1220                                                 No. 018I6109718
                                                       Qualified in New York County
www.disnational.com
                                                     Commission Expires May 17, 2020
Case 2:18-cv-09491-FMO-AS Document 9 Filed 12/04/18 Page 7 of 8 Page ID #:25



 1                                            PROOF OF SERVICE

 2               I, Chris O'Meara, declare:

 3               I am a citizen of the United States and employed in County, California. I am over the age

 4   of eighteen years and not a party to the within-entitled action. My business address is 601 South

 5   Figueroa Street, Suite 2500, Los Angeles, California 90017-5704. On December 4, 2018, I

 6   served a copy of the within document(s):

 7                      PROOF OF SERVICE OF SUMMONS IN A CIVIL ACTION,
                        COMPLAINT, CIVIL COVER SHEET, CERTIFICATION AND
 8                      NOTICE OF INTERESTED PARTIES, AND ORDER
                        RETURNING CASE FOR REASSIGNMENT
 9

10            a         by transmitting via facsimile the document(s) listed above to the fax number(s) set
                        forth below on this date before 5:00 p.m.
11
                        by placing the document(s) listed above in a sealed envelope with postage thereon
12                      fully prepaid, the United States mail at Los Angeles, California addressed as set
                        forth below.
13
                        by placing the document(s) listed above in a sealed envelope and affixing a pre-
14                      paid air bill, and causing the envelope to be delivered to a agent for delivery.
15                      by personally delivering the document(s) listed above to the person(s) at the
16                      address(es) set forth below.

17                      by transmitting via e-mail or electronic transmission the document(s) listed above
                        to the person(s) at the e-mail address(es) set forth below.
18
               Robert Goldstein
19             DRG Strategic, LLC
               d/b/a Meridian Global
20             5656 N. Central Expressway
21             #404
               Dallas, TX 75206
22

23

24               I am readily familiar with the firm's practice of collection and processing correspondence

25   for mailing. Under that practice it would be deposited with the U.S. Postal Service on that same

26   day with postage thereon fully prepaid in the ordinary course of business. I am aware that on

27   motion of the party served, service is presumed invalid if postal cancellation date or postage

28   meter date is more than one day after date of deposit for mailing in affidavit.



     109766963\V-1
Case 2:18-cv-09491-FMO-AS Document 9 Filed 12/04/18 Page 8 of 8 Page ID #:26



 1                  I declare that I have been retained by a member of the bar of this Court at whose direction

 2   this service was made.

 3                  Executed on December 4, 2018, at Los Angeles, California.

 4
                                                                     (             //71,„„,_
                                                                            Chris O'Meara
 5

 6

 7

 8



10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                             2

     109766963W-I
